Citation Nr: 0932286	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  07-38 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from January 1969 
to January 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating action in which 
the Department of Veterans Affairs Regional Office (RO) in 
St. Petersburg, Florida.  In that decision, the RO denied a 
claim for service connection for tinnitus.  

In July 2008 this claim was remanded for further development.  
After remand, the Veteran's file was transferred to 
Huntington, West Virginia.  


FINDING OF FACT

A clear preponderance of the evidence is against a finding 
that the Veteran has tinnitus associated with his active 
military duty.  


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).  

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist 

In September 2006 and August 2008 letters, the agency of 
original jurisdiction (AOJ) satisfied its duty to notify the 
Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009) 
and 38 C.F.R. § 3.159(b) (2008).  The AOJ notified the 
Veteran of information and evidence necessary to substantiate 
his claim for service connection.  He was notified of the 
information and evidence that VA would seek to provide and 
the information and evidence that he was expected to provide.  
Both letters also informed the Veteran of the process by 
which initial disability ratings and effective dates are 
assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The Veteran has been able to participate effectively 
in the processing of his claim.  

The "duty to assist" contemplates that VA will help a 
claimant obtain records relevant to the claim, whether or not 
the records are in Federal custody, and that VA will provide 
a medical examination when necessary to make a decision on 
the claim.  38 C.F.R. § 3.159(c)(4).  VA has done everything 
reasonably possible to assist the Veteran with respect to his 
claims for benefits in accordance with 38 U.S.C.A. § 5103A 
(West 2002) and 38 C.F.R. § 3.159(c) (2006).  The Veteran 
received a medical examination in January 2007.  Service 
treatment records have been associated with the claims file.  
All reasonably identified and available treatment records 
have been secured.  The duties to notify and assist have been 
met.  

II. Legal Criteria 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2008).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  

III. Analysis

The Veteran contends in his July 2006 claim for service 
connection for tinnitus that he was exposed to gunfire, 
mortars, and rockets while serving in Vietnam.  In October 
2006, he also stated he was exposed to bombs, explosions, 
aircraft engines, and auxiliary equipment without hearing 
protection.  Two years after separation he noticed decreased 
hearing.  Cholesteatoma was diagnosed in 2005.  He claims the 
only time he was exposed to loud noise was during service.  
In a March 2007 notice of disagreement he explained further 
that he has used hearing protection since service.  

Service treatment records are negative for treatment for, 
complaints of, or a diagnosis of tinnitus.  A June 1969 
hearing conservation data record showed no tinnitus was 
reported and hearing was described as fair.  A March 1970 
hearing conservation data record showed the Veteran worked in 
flight line for ten months and ear protection was not worn.  
The estimate of his hearing was good.  

A November 1, 2005 private audiologist letter shows the 
Veteran noticed a loss of hearing in the left ear about one 
year ago.  The decline in hearing was accompanied by a 
feeling of otalgia and aural fullness.  "He denied 
dizziness, disequilibrium, and drainage concomitant to the 
onset of objective hearing loss."  The Veteran reported 
hearing loss due to his Vietnam service.  Abnormality of the 
appearance of the left tympanic membrane was noted.  A 
November 21, 2005 letter from an ear, nose and throat 
specialist gives an impression of left serous otitis media 
with chronic mastoiditis and bilateral neurosensory hearing 
loss.  A December 2005 private operation report shows the 
Veteran had a myringotomy.  

In a February 2006 private medical report, the Veteran 
reported hearing loss since Vietnam.  A March 2006 private 
medical report shows a diagnosis of chronic cholesteatoma of 
the left ear.  In a hand written private record from the same 
month, the doctor stated he told the Veteran of the risks of 
a scheduled procedure and mentioned tinnitus as a possible 
side-effect.  In an operative report for a few days later, 
chronic otitis media with cholesteatoma of the left ear was 
diagnosed.  

From September 2006 to December 2006, VA outpatient audiology 
treatment records show no mention of tinnitus.  An April 2008 
VA audiology record also does not record tinnitus as a 
complaint or diagnosis.  

The Veteran was given a VA examination in January 2007, and 
he reported noise exposure in service from various sources 
and stated that ear protection was not available.  He worked 
as a pump mechanic after service, but always wore hearing 
protection.  He also wore hearing protection while target 
shooting and motorcycling (he wore a helmet to attenuate the 
noise).  The Veteran stated that tinnitus was bilateral, 
recurrent, and consisted of a clicking and ticking noise 
intermittently 4 to 5 times per day.  

An August 2008 follow up opinion showed that medical records 
and the claims file were reviewed.  It was noted that VA 
records and service treatment records did not show complaints 
or diagnoses of tinnitus.  The examiner stated that here was 
no evidence that pathologic tinnitus is a current complaint.  
As a result, the examiner opined that tinnitus is not caused 
or a result of service.  The examiner pointed out that there 
is a difference between normal transient ear noise and 
pathological tinnitus.  A medical treatise states that 
pathologic tinnitus is ear noise that lasts at least 
5 minutes; another treatise also requires it to occur at 
least two times per week.  

In adjudicating this claim, the Board must assess the 
competence and credibility of the Veteran.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr v. 
Nicholson, 21 Vet. App. 303, 309 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 469 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge.  See also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).  The Board is charged with the 
duty to assess the credibility and weight given to evidence.  
See, Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), 
cert. denied, 523 U.S. 1046 (1998).  

The Board finds that the Veteran is competent to attest to 
his symptoms and to relate his medical history.  In Charles 
v. Principi, 16 Vet. App. 370, 374-75 (2002), the Veteran was 
held competent to state that he had in-service acoustic 
trauma, in-service symptoms of tinnitus, and post-service 
continuous symptoms "because ringing in the ears is capable 
of lay observation."  Here, the Veteran has stated he had 
in-service acoustic trauma and reported having tinnitus at 
the January 2007 examination.  No reports of tinnitus exist 
before or after that statement despite the Veteran's ongoing 
treatment regarding his ears and hearing loss.  The only 
other mention of tinnitus was as a potential side effect of 
the March 2006 operation-and this was mentioned by the 
Veteran's private doctor.  

While the Veteran is competent to claim that he has buzzing 
in his ears intermittently, there is nothing in the claims 
folder establishing his competence to diagnose disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992) and Stadin 
v. Brown, 8 Vet. App. 280, 284 (1995).  (While a layperson is 
certainly capable of providing evidence of symptomatology, a 
layperson is generally not capable of opining on matters 
requiring medical knowledge or expertise, such as the 
condition causing the symptoms.)  

The VA examiner, in an August 2008 addendum, addressed the 
question of whether the Veteran had tinnitus that was related 
to his military service.  The examiner reviewed private and 
VA medical records and cited to medical treatise evidence in 
coming to the conclusion that the Veteran did not have 
tinnitus.  The examiner explained that the Veteran did not 
exhibit symptoms of a pathological diagnosis of tinnitus, and 
in fact did not have tinnitus related to his military 
service.  No diagnosis of tinnitus has been shown in the 
file.  The VA examination report and addendum is factually 
accurate, fully articulated, and contains sound reasoning; it 
is clearly more probative than the Veteran's claim that he 
has tinnitus related to service because of the expertise of 
the audiologist.  Therefore, the VA opinion is afforded 
significant probative value.  See Nieves- Rodriguez v. Peake, 
22 Vet. App. 295 (2008).  

In sum, tinnitus was not shown in service and there has been 
no showing of continuity of symptomatology after service as 
required by 38 C.F.R. § 3.303(b).  The preponderance of the 
evidence is against the Veteran's claim for tinnitus.  The 
benefit-of-the-doubt rule does not apply, and this service 
connection claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  




ORDER

Service connection for tinnitus is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


